
	
		II
		112th CONGRESS
		2d Session
		S. 2644
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain catalytic
		  converter mats of glass fibers.
	
	
		1.Certain catalytic converter
			 mats of glass fibers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Catalytic converter mounting and thermal insulation mats of at
						least 40% per weight R-glass fiber containing 60% silica, 19% alumina, 10%
						calcium oxide, and 10% magnesium oxide (within ± 5% per weight tolerance), said
						mat being 3 mm or more in thickness, in rolls, designed for diesel commercial
						vehicles (provided for in subheading 7019.31.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
